DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 15, 2021 in response to the previous Non-Final Office Action (10/15/2020) is acknowledged and has been entered.
	Claims 5 – 14 and 16 – 25 currently pending.
	Claims 1 – 4 and 15 cancelled.
	Claims 5 – 13 and 18 withdrawn.

Response to Arguments
Regarding Applicant’s request for examining claims 5 – 13 and 18 under current election, Examiner respectfully denies the request. Applicant elected a Group II, Species B without traverse in the response filed July 10, 2020. If any of the independent claims are found allowable, those claims withdrawn as being to a non-elected invention/species that depend on the allowable independent claim, will be rejoined.

Applicant’s arguments with respect to claim(s) rejected under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 16 – 17 and 20 – 21 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0281603) in view of Ueda et al. (US 2016/0261814).
Regarding claim 14, Kim et al. disclose a complementary metal oxide semiconductor (CMOS) image sensor comprising: a pixel array (320) provided with a plurality of pixels arranged in row and column directions, and configured to output a plurality of pixel signals corresponding to incident light (fig. 3; ¶62, 64: active pixel array 320 may output an active pixel signal APS_O corresponding to each columns. The OB pixel array 330 outputs an OB pixel signal OB_O or a dummy pixel signal, corresponding to each column); a row decoding circuit (310) configured to generate a drive signal for driving the pixel array (fig. 3; ¶62, 63: row driver 310 may generate control signals RX, TX and SEL for controlling pixels of the active pixel array 320 and the OB pixel array 330, that is, a dummy pixel array); a ramp generator (360) configured to generate a single pair of ramp signals (fig. 3; ¶62, 67: ramp signal generator 360 may generate the first ramp signal RAMP and the second ramp signal RAMP_REF); and an analog-to-digital conversion (ADC) circuit (341) configured to convert the plurality of pixel signals into digital signals in response to the single pair of ramp signals (¶72: the OB pixel signals OB_O_1 and OB_O_n outputted from the OB pixel array 330, the first ramp signal RAMP and the second ramp signal RAMP_REF are used as differential input signals of the CDS circuits), wherein the row decoding circuit selects any one of the plurality of pixels in a first operation period, and selects one pair of pixels adjacent to each other from among the plurality of pixels in a second operation period (¶abstract; 64: a row driver suitable for controlling the active pixel array and the dummy pixel array to simultaneously operate at a same column). Kim fails to explicitly disclose wherein the pixel array includes: pixels that are among the plurality of pixels and arranged in a first column; a first column line disposed at a left side of the pixels arranged in the first column and configured to output a first pixel signal; and a second column line disposed at a right side of the pixels arranged in the first column and configured to output a second pixel signal, wherein two adjacent pixels in the first column are coupled to the first column line and the second column line, respectively.
	In the same field of endeavor, Ueda teaches an image pickup apparatus wherein in odd-numbered rows (the first row, the third row, and the like), the pixel signals are output to the column output lines 307A and 307B from the first unit pixels 204 situated on the left side thereof, and the pixel signals are output to the column output line 307C from the second unit pixels 205 situated on the right side thereof. On the other hand, in even-numbered rows (the second row, the fourth row, and the like), the pixel signals are output to the column output lines 307A and 307B from the first unit pixels 204 situated on the right side thereof, and the pixel signals are output to the column output line 307C from the second unit pixels 205 situated on the left side (fig. 3, 6; ¶71). In light of the teaching of Ueda, it would have been obvious to one of ordinary skill in the art, before 

Regarding claim 16, Kim et al. in view of Ueda et al. disclose all of the aforementioned limitations of claim 14. Kim also teaches wherein: a first pixel of the first column is coupled to a first row line and the first column line; and a second pixel of the first column is coupled to a second row line and the second column line (fig. 3).

Regarding claim 17, Kim et al. in view of Ueda et al. disclose all of the aforementioned limitations of claim 14. Kim also teaches wherein: in the first operation period, the row decoding circuit selects a first pixel using the first selection signal; and in the second operation period, the row decoding circuit selects a first pixel and a second pixel using the first selection signal and a second selection signal, and sequentially activates a reset signal and a transmission signal about the one pair of the pixels adjacent to each other (abstract; cl.13; ¶64: a row driver suitable for controlling the active pixel array and the dummy pixel array to simultaneously operate at a same column).

Regarding claim 20, Kim et al. in view of Ueda et al. disclose all of the aforementioned limitations of claim 14. Kim also teaches wherein the plurality of pixels have the same pixel structure (¶65: OB pixel array 330 includes the OB pixels of a row direction having a same horizontal characteristic as the active pixel array 320).

Regarding claim 21, Kim et al. in view of Ueda et al. disclose all of the aforementioned limitations of claim 14. Ueda also teaches wherein the row decoding circuit comprising: a first row driver configured to generate a drive signal for driving the first pixel; and a second row driver configured to generate a drive signal for driving the second pixel, and located adjacent to the first row driver (fig. 4; ¶49: vertical shift register 1201 performs vertical scanning by transmitting the driving pulse for each pixel in the respective rows).


Claim 19 and 24 – 25 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Ueda et al. in view of Kobayashi (US 2019/0068906).
Regarding claim 19, Kim et al. in view of Ueda et al. disclose all of the aforementioned limitations of claim 14. The combination fails to explicitly disclose wherein the analog-to-digital conversion (ADC) circuit further includes: a buffer circuit configured to buffer the one pair of ramp signals in response to a buffer control signal.


Regarding claim 24, Kim et al. in view of Ueda et al. disclose all of the aforementioned limitations of claim 14. The combination fails to explicitly disclose wherein the ramp generator includes: a current digital-to-analog conversion (DAC) cell configured to generate a first ramp signal and a second ramp signal in response to a bias voltage; and a resistor circuit configured to control load of the first ramp signal and the second ramp signal.
	In the same field of endeavor, Kobayashi teaches slope current generator 395 operates as a digital/analog converter. By this, the potentials of both the ramp signals rampL and rampH are lowered. In this case, the potential of the ramp signal rampL is lowered due to voltage drop of the resistor 380, whereas the potential of the ramp signal rampH is lowered due to voltage drop of the two resistors 380 and 390. Accordingly, a potential changing amount of the ramp signal rampH is larger than that of the ramp signal rampL per unit time (fig. 6; ¶60). In light of the teaching of Kobayashi, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to 

Regarding claim 25, Kim et al. in view of Ueda et al. in view of Kobayashi disclose all of the aforementioned limitations of claim 24. The combination fails to explicitly disclose wherein the current digital-to-analog conversion (DAC) cell is configured to adjust a number of switches to be connected in response to an enable signal, and generate the first ramp signal having a voltage level that periodically increases and the second ramp signal having a voltage level that periodically decreases (¶59-60: single switch 400 and a single switch 410 are connected to a single current source 420. In other words, a plurality of groups each of which includes a single current source 420, a single switch 400, and a single switch 410 are arranged in parallel; the On state and the Off state of the switches 400 and the switches 410 are changed on a group-by-group basis every time a value of a clock signal CLK supplied from the timing generator, not illustrated, is changed. By this, current supplied to the resistors 380 and 390 is increased as the value of the clock signal CLK is changed. Specifically, the slope current generator 395 operates as a digital/analog converter. By this, the potentials of both the ramp signals rampL and rampH are lowered. In this case, the potential of the ramp signal rampL is lowered due to voltage drop of the resistor 380, whereas the potential of the ramp signal rampH is lowered due to voltage drop of the two resistors 380 and 390. Accordingly, a potential changing amount of the ramp signal rampH is larger than that of the ramp signal rampL per unit time).

Allowable Subject Matter
Claims 22 – 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698